IMAX CORPORATION
Exhibit 10.31
SECOND AMENDING AGREEMENT
This Amendment to Employment Agreement dated as of April 29, 2010 (the “Amending
Agreement”) is made between:
IMAX CORPORATION, a corporation incorporated under the laws of Canada
(hereinafter referred to as the “Company”),
and
GREG FOSTER, of the City of Los Angeles in the State of California
(the “Employee”),
WHEREAS, the Company wishes to enter into this Amending Agreement to amend and
extend the Employment Agreement dated as of March 1, 2006 between the Company
and Employee as modified and amended by the First Amending Agreement dated
December 31, 2007 (together, the “Agreement”), whereunder the Employee provides
services to the Company, and the Employee wishes to so continue such engagement,
as hereinafter set forth;
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
1. Section 1.3 of the Agreement shall be deleted and replaced with the
following:
“Section 1.3 Term of Employment. The Employee’s employment with the Company
commenced on the 19th day of March, 2001 (the “Commencement Date”) and shall
terminate on the earlier of (i) July 1, 2013, or (ii) the termination of the
Employee’s employment pursuant to this Agreement. The period commencing as of
the Commencement Date and ending on July 1, 2013 or such later date to which the
term of the Employee’s employment under this Agreement shall have been extended
is hereinafter referred to as the “Employment Term.”
2. Section 2.2 of the Agreement shall be deleted and replaced with the
following:
Section 2.2 Bonus. In addition to the Base Salary, the Employee shall continue
to be entitled to participate in the management bonus plan of the Company which
applies to senior executives of the Company. The Employee will be eligible,
subject to the terms of the plan, to receive a bonus (the “Management Bonus”)
for the applicable year which is typically paid in March of each year.
Notwithstanding the foregoing, the Employee shall receive a minimum bonus (the
“Minimum Bonus”) of $500,000 in connection with his employment in 2010
(prorated), 2011 and 2012
3. Section 2.3.1 of the Agreement shall be deleted and replaced with the
following:
Section 2.3.1 Incentive Compensation. As soon as practicable following the
execution of this Amending Agreement, the Employee shall be granted
non-qualified options (the “Options”) to purchase 600,000 shares of common stock
of the Company (the “Common Shares”), subject to the approval by the Company’s
Board of Directors and vested according to the following schedule: 200,000
Options shall vest on each of July 1, 2011, July 1, 2012 and July 1, 2013. The
Options granted hereunder shall be subject to the terms and conditions of the
IMAX Stock Option Plan (“SOP”) and the stock option agreement to be entered into
between the Company and the Employee pursuant to, and in accordance with, the
terms of the SOP. The vesting of all Options shall be accelerated upon a “change
of control” as defined in the Agreement, and shall be governed, to the extent
applicable, by the provisions in the Agreement regarding change of control.
4. Section 2.3.3 of the Agreement shall be deleted and replaced with the
following:

 



--------------------------------------------------------------------------------



 



Section 2.3.3 Life Insurance. (a) As soon as practicable and for the duration of
the Employment Term the Company shall take out and pay premiums on a term life
insurance policy or policies in the aggregate amount of $3,000,000 for the
benefit of a beneficiary (or beneficiaries) designated by the Employee.
(b) In addition to the policy referred to in Section 2.3.3 (a) above, as soon as
practicable, the Company will arrange for a whole life insurance policy in the
amount of $5,000,000 for the benefit of a beneficiary designated by the
Employee. All premiums on this policy will be paid by the Company over the three
(3) year term of this Agreement The Company agrees that it will work with the
Employee, in good faith, to structure premium payments on this policy to be most
tax effective to the Employee, provided there is no additional cost to the
Company. The policy may only be terminated by the Employee if he is terminated
by the Company without cause or if the Agreement is not renewed by the Company
at the end of the Employment Term. The policy may only be terminated by the
Company if the Employee’s employment is terminated for cause. At the end of the
Employment Term, there will be no further premiums owing on the policy.
5. The Company agrees that it will continue to use its best efforts to ensure
that the Employee is invited to attend regularly scheduled meetings of the Board
of Directors of the Company to the extent that the Employee’s attendance is
agreeable to the Board and is not inconsistent with good corporate governance.
The Employee understands and accepts that there may be meetings, or portions of
meetings, where his attendance would be inappropriate and that he will not
attend on these occasions.
6. The Company agrees to reimburse the Employee for tuition and his reasonable
expenses incurred in connection with his attendance at an executive MBA program
of his choice in the US during the Employment Term.
Except as amended herein, all other terms of the Agreement shall remain in full
force, unamended.
IN WITNESS WHEREOF, the Company and the Employee have duly executed and
delivered this Amending Agreement on this 29th of April, 2010.

           
IMAX CORPORATION
 
      By:      /s/  G. Mary Ruby         Name:   G. Mary Ruby        Title:  
Exec. VP Corporate Services, & Corporate Secretary              By:     /s/  Ed
MacNeil        Name:   Ed MacNeil        Title:   Senior Vice President,
Finance     

     
SIGNED, SEALED AND DELIVERED
  EMPLOYEE:
in the presence of:
   
 
   
         /s/  Eduardo Oboza 
            /s/  Greg Foster
 
   
Witness Eduardo Oboza
  Greg Foster

 